Citation Nr: 0533362	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to a program of education 
under Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for a heart 
disability, residuals of exposure to ionizing radiation and a 
dental disability will be the subjects of a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 2002.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 determination of the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.   

In his March 2003 substantive appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge in Washington, D.C.  In February 2005 and May 2005 
statements, however, the veteran indicated that he no longer 
wished to attend a hearing and asked that his appeal be 
forwarded to the Board.  Accordingly, the hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702(e) (2005).

FINDINGS OF FACT

1.  A VA counseling psychologist determined that the veteran 
was entitled to employment assistance, but that additional 
training was not necessary for him to obtain and maintain 
suitable employment.  The record contains no evidence which 
would indicate that the counseling psychologist's 
determination was unreasonable.

2.  VA discontinued the veteran's vocational rehabilitation 
after he declined to participate in the rehabilitation 
process.  


CONCLUSION OF LAW

The criteria for entitlement to a program of education under 
the Chapter 31, Title 38, United States Code are not met.  38 
U.S.C.A. §§ 3100, 3102 (West 2002); 38 C.F.R. §§21.1(a), 
21.40, 21.80, 21.92, 21.362, 21.364, 21.198 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, specifically for 
the purposes of obtaining a bachelor's degree.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA was not applicable in cases involving the 
waiver of recovery of overpayment because the statutory 
provisions at issue in such cases (located in Chapter 53) 
were not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA).  Although the Court has not 
yet specifically addressed the question of whether the VCAA 
is applicable in vocational rehabilitation cases, because the 
statutory provision at issue in such cases is found in 
Chapter 31, not in Chapter 51, it is arguably inapplicable.  
See also Manning v. Principi, 16 Vet. App. 534, 542-3 [the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

Nonetheless, to avoid any possibility of prejudice to the 
veteran, the Board has carefully considered whether VA has 
fulfilled any duties to the veteran under the VCAA.  In that 
regard, the Board notes that the VCAA alters the legal 
landscape in three distinct ways:  standard of review, notice 
and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, in an August 2002 letter, the RO provided the 
veteran with a Rehabilitation Needs Inventory form intended 
to obtain the information necessary to establish eligibility 
for vocational rehabilitation benefits.  In addition, at a 
November 2002 counseling session and in the March 2003 
Statement of the Case, the veteran was advised of the 
substance of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.

The August 2002 letter further advised the veteran that he 
was responsible for completing the Rehabilitation Needs 
Inventory, but that VA would assist him in completing the 
form.  In addition, at the November 2002 counseling session 
and in the March 2003 Statement of the Case, the veteran 
advised that he was responsible for submitting medical or any 
other evidence that his current employment was not suitable 
or that he needed to find other employment.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
January 2002, the report of which is associated with his 
claims file.  He also participated in a counseling session 
with a VA counseling psychologist.  A narrative report of 
that session is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has afforded the opportunity to present 
evidence and argument in connection with his claim.  He 
requested a hearing before a Veterans Law Judge, but as was 
described in the Introduction he later withdrew that request. 
The Board finds that due process considerations have been 
satisfied.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§21.1(a), 21.70 
(2005).

Essentially, basic entitlement to Chapter 31 benefits exists 
when a veteran has a service-connected disability that is 
rated at least 20 percent disabling and the veteran is found 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38  
C.F.R. § 21.40 (2005).  

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80 (2005).  

The plan will be jointly developed by VA staff and the 
veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the veteran.  The 
vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out VA's responsibility for implementing the 
plan.  The counseling psychologist has the primary 
responsibility for the preparation of plans.  38 C.F.R. § 
21.92 (2005).

If a veteran and VA staff does not reach an agreement on the 
terms of the plan, the is appealable to the Board.  38 C.F.R. 
§ 21.98 (2005).

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (2005).  A veteran 
requesting or being provided services under Chapter 31 must 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan, and conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c) 
(2005).

VA will discontinue the veteran's case and assign the case to 
discontinued status for reasons including but not limited to 
cases where the veteran declines to initiate or continue 
rehabilitation process; where a veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be discontinued and assigned to discontinued status as 
determined under provisions of 38 C.F.R. §§ 21.362, 21.364.  
38 C.F.R. § 21.198 (2005).  


Factual Background

A review of the veteran's VA claims file indicates that 
service connection is in effect for the following 
disabilities:  obstructive sleep apnea, evaluated as 50 
percent disabling; Graves disease, rated as 10 percent 
disabling; contact dermatitis, rated as 10 percent disabling; 
status post open reduction and internal fixation of the right 
forearm, rated as zero percent disabling; lumbar spine strain 
with degenerative joint disease, rated as 10 percent 
disabling; allergic rhinitis, rated as zero percent 
disabling; and tension headaches, rated as zero percent 
disabling.  The veteran's combined disability rating is 60 
percent.  

In July 2002, the veteran filed an Application for Vocational 
Rehabilitation (VA Form 28-1900).  He indicated that although 
he was employed full time, he felt he needed additional 
education in order to find employment closer to his home.  

In November 2002, the veteran met with personnel from the 
VR&C Division of the RO for initial counseling.  He discussed 
his desire for educational assistance, particularly a 
bachelor's degree in the areas of business or computer 
science.  He acknowledged that he was employed full time by a 
military contractor as a training developer and earned 
$50,000 annually.  

According to the Narrative Report of the counseling session 
completed by a VA counseling psychologist, the veteran was 
determined to have an impairment of employability; a 
qualifying service-connected disability which materially 
contributed to the impairment of employability; he had not 
overcome the effects of the impairment of employability; he 
had an employment handicap; and he was currently reasonably 
feasible to achieve a vocational goal.  Thus, basic 
entitlement to Chapter 31 benefits was established under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.40.  

The VA counseling psychologist further determined that the 
veteran was employable and therefore eligible for employment 
assistance in accordance with 38 C.F.R. § 21.47.  Under 
38 C.F.R. § 21.47, eligibility for employment assistance may 
be granted to an individual who has not completed a period of 
rehabilitation to the point of employability under Chapter 
31, but is employable, has an employment handicap, and needs 
employment services to secure and maintain suitable 
employment.  38 C.F.R. § 21.47(a)(3).  

The veteran, however, declined to avail himself of such 
employment assistance, stating that he needed to obtain a 
bachelor's degree in order to obtain and maintain suitable 
employment.  He indicated that his current employment was on 
a contract basis, which required annual renewal.  In the 
event that his contract was not renewed, he indicated that he 
did not feel confident that he would be able to obtain 
another suitable job without a college degree.  

In March 2003, the RO's Chief of Vocational Rehabilitation 
and Employment reviewed the claim and concurred with the 
assessment of the counseling psychologist.  

Analysis

In this case, the evidence shows that the veteran was 
determined to be employable and offered employment assistance 
pursuant to 38 C.F.R. § 21.47.  The veteran, however, 
declined such assistance and the VR&C discontinued his 
vocational rehabilitation program.  38 C.F.R. §§ 21.362, 
21.364 (2004).  

It is noted that although the veteran has appealed the VR&C's 
decision, he does not argue that his vocational 
rehabilitation program was improperly discontinued.  Rather, 
he contends that the vocational rehabilitation program 
determined to be appropriate by the counseling psychologist, 
namely employment assistance, was insufficient.  Instead, he 
argues that he is entitled to a program of education in order 
to obtain a bachelor's degree in business or computer 
science, rather than employment assistance.

Under Chapter 31, the Secretary of VA is given broad 
authority to make awards and determine the scope of 
vocational rehabilitation services and assistance.  See 
Kandik v. Brown, 9 Vet. App. 434 (1996).  As was described in 
greater detail in the law and regulations section above, the 
purpose of the Chapter 31 program is to provide for all 
assistance necessary to enable eligible veterans to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§21.1(a), 21.70 
(2005).  The purposes of Chapter 31 do not include providing 
a college education upon request.  [The Board observes that 
VA programs in fact exist for this purpose.  See Chapter 30, 
Title 38, United States Code, (the Montgomery GI Bill)]  

In this case, the veteran was offered employment assistance 
in order to assist him in finding alternative employment.  He 
declined such assistance.  The Board has considered the 
veteran's objections to the plan offered by VA, which 
essentially consist of his own opinion that he is 
unemployable unless he obtains a bachelor's degree.  As set 
forth above, however, the veteran was (and apparently 
remains) employed full-time in a well-paying, full-time 
position which appears to be consistent with his abilities, 
aptitudes, and interests.  He has not argued otherwise, nor 
has he offered evidence to the contrary.  Given these facts, 
the Board finds that VR & C's determination that the veteran 
was employable and did not require educational assistance was 
reasonable.  

The Board has carefully reviewed the applicable statutory and 
regulatory provisions, as well as the Court's current 
jurisprudence, with respect to claims of entitlement to 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.  Although the veteran's aspirations of pursuing 
higher education are praiseworthy, the Board can identify no 
legal provision upon which to award the veteran the 
vocational rehabilitation benefits he seeks.  

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a program of education under Chapter 31, 
Title 38, United States Code, and the VR&C properly 
terminated the veteran's program of vocational rehabilitation 
based on the veteran's refusal to participate in VA's efforts 
to provide him employment assistance under 38 C.F.R. § 21.47.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49  (1990).

ORDER

Entitlement to a program of education under Chapter 31, Title 
38, United States Code, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


